DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
2. 	This action is in reply to the responsive to communication(s) filed on 08/03/2021.
3. 	Claims 1-12 are currently pending and are rejected for the reasons set forth below. 

Information Disclosure Statement
4.        The Information Disclosure Statements (IDS) filed on 08/03/2021 has been considered. Initialed copies of the Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 101
5.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).




6.	Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

7. 	Analysis: 
	Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 1-10 are directed to a control method (i.e., process), claim 11 is directed to a server (i.e., machine), and claim 12 is directed to a non-transitory computer-readable recording medium (i.e., machine).
Regarding independent claim 1:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 1 recites the at least following limitations of “receiving application information including a scheduled date and time of a transaction by a first user, … ; calculating, with reference to a first distributed ledger … , a fee based on a transaction by the first user recorded in the first distributed ledger before the scheduled date and time included in the application information received; transmitting fee information including the fee calculated, … ; receiving, … , first transaction data including a first token quantity indicating a quantity of the token for the transaction scheduled, transferring the first transaction data received … , and storing a first block including the first transaction data in the first distributed ledger; and receiving, … , second transaction data including a second token quantity indicating a quantity of the token for the fee, transferring the second transaction data received … , and storing a second block including the second transaction data in the first distributed ledger.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial or legal interactions (including agreements in the form of contracts; sales activities; business relations), namely managing transactions of a token using a plurality of distributed ledgers. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (does the claim(s) recite additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 1 further to the abstract idea includes additional elements of “a server”, “a plurality of servers” and “a terminal”. However, the additional elements recite generic computer components such as a computer, computing devices (i.e., mobile devices), a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). 
Furthermore, the additional claim limitations of “receiving application information … transmitting fee information … receiving first transaction data … transferring the first transaction … storing the first block … receiving second transaction data … transferring the second transaction data … storing a second block … ” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011); Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-9 ). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a server”, “a plurality of servers” and “a terminal” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). 
Also, the additional claim limitations of “receiving application information … transmitting fee information … receiving first transaction data … transferring the first transaction … storing the first block … receiving second transaction data … transferring the second transaction data … storing a second block … ” fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 11:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 11 recites the at least following limitations of “… manages a first distributed ledger from among the plurality of distributed ledgers; … receives, … , application information including a scheduled date and time of a transaction by the first user, first transaction data including a first token quantity indicating a quantity of the token for the transaction scheduled, and second transaction data including a second token quantity indicating a quantity of the token for a fee; … calculates, with reference to the first distributed ledger in the manager, the fee based on a transaction by the first user recorded in the first distributed ledger before the scheduled date and time included in the application information received; and … transmits fee information including the fee calculated, … , … transfers the first transaction data received … , and … records a first block including the first transaction data in the first distributed ledger, and … receives the second transaction data, …  transfers the second transaction data received … , and … records a second block including the second transaction data in the first distributed ledger.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial or legal interactions (including agreements in the form of contracts; sales activities; business relations), namely managing transactions of a token using a plurality of distributed ledgers. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (does the claim(s) recite additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 11 further to the abstract idea includes additional elements of “a server”, “a plurality of servers”, “a manager”, “a receiver”, “a terminal”, “a calculator”, and “a transmitter”. However, the additional elements recite generic computer components such as a computer, computing devices (i.e., mobile devices), a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). 
Furthermore, the additional claim limitations of “receive application information … transmit fee information … receive first transaction data … transfer the first transaction … record the first block … receive second transaction data … transfer the second transaction data … record a second block … ” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011); Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-9 ). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a server”, “a plurality of servers”, “a manager”, “a receiver”, “a terminal”, “a calculator”, and “a transmitter” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). 
Also, the additional claim limitations of “receive application information … transmit fee information … receive first transaction data … transfer the first transaction … record the first block … receive second transaction data … transfer the second transaction data … record a second block … ” fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 12:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 12 recites the at least following limitations of “receiving application information including a scheduled date and time of a transaction by a first user, … ; calculating, with reference to a first distributed ledger … , a fee based on a transaction by the first user recorded in the first distributed ledger before the scheduled date and time included in the application information received; transmitting fee information including the fee calculated, … ; receiving, … , first transaction data including a first token quantity indicating a quantity of the token for the transaction scheduled, transferring the first transaction data received … , and storing a first block including the first transaction data in the first distributed ledger; and receiving, … , second transaction data including a second token quantity indicating a quantity of the token for the fee, transferring the second transaction data received … , and storing a second block including the second transaction data in the first distributed ledger.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial or legal interactions (including agreements in the form of contracts; sales activities; business relations), namely managing transactions of a token using a plurality of distributed ledgers. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (does the claim(s) recite additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 12 further to the abstract idea includes additional elements of “a computer”, “a server”, “a plurality of servers” and “a terminal”. However, the additional elements recite generic computer components such as a computer, computing devices (i.e., mobile devices), a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). 
Furthermore, the additional claim limitations of “receiving application information … transmitting fee information … receiving first transaction data … transferring the first transaction … storing the first block … receiving second transaction data … transferring the second transaction data … storing a second block … ” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011); Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-9 ). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a computer”, “a server”, “a plurality of servers” and “a terminal” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). 
Also, the additional claim limitations of “receiving application information … transmitting fee information … receiving first transaction data … transferring the first transaction … storing the first block … receiving second transaction data … transferring the second transaction data … storing a second block … ” fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Dependent claims 2-10 have been given the full two-part analysis, analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent-ineligible under 35 U.S.C. 101.
Regarding dependent claim 2: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the application information recited in independent claim 1 by further specifying wherein the application information is third transaction data including the scheduled date and time, the plurality of distributed ledgers each include contract code for calculating the fee based on the third transaction data, and the calculating includes calculating the fee by executing the contract code included in the first distributed ledger, when the third transaction data is received. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 3: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the storing of the first block recited in independent claim 1 by further specifying wherein the storing of the first block includes executing a consensus algorithm together with the plurality of other servers and storing the first block in the first distributed ledger, and the storing of the second block includes executing the consensus algorithm together with the plurality of other servers and storing the second block in the first distributed ledger. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 4: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the calculating recited in independent claim 1 by further specifying wherein the calculating includes calculating the fee to increase with an increase in a balance of the token of the first user in the first distributed ledger. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 5: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the calculating recited in independent claim 1 by further specifying wherein the calculating includes calculating the fee to increase with an increase in an elapsed time from a timing of a last transaction by the first user in the first distributed ledger. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 6: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the calculating recited in independent claim 1 by further specifying wherein the calculating includes calculating the fee to increase with a decrease in an average of a transaction volume per unit time of transactions by the first user in the first distributed ledger within a predetermined period up to a current time. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 7: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the fee information recited in independent claim 1 by further specifying wherein the fee information is information for displaying the fee on a display of the terminal. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 8: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the token recited in independent claim 1 by further specifying wherein the token includes a plurality of types of tokens, the first distributed ledger includes a plurality of different sub-distributed ledgers each for a different one of the plurality of types of tokens, the calculating includes calculating a plurality of fees each for the different one of the plurality of types of tokens, based on a transaction by the first user recorded in the plurality of different sub-distributed ledgers before the scheduled date and time included in the application information, and the transmitting includes transmitting, as the fee information, information including the plurality of fees calculated, to the terminal. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 9: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the fee information recited in dependent claim 8 by further specifying wherein the fee information is information for displaying each of the plurality of fees for the different one of the plurality of types of tokens, on a display of the terminal. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 10: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the fee information recited in independent claim 1 by further specifying wherein the fee information includes inquiry information for inquiring of the first user whether to agree to the fee included in the fee information. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10.        Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konda et al. (U.S. Pub. No. 2018/0189753), hereinafter, “Konda”.

	Claim 1 –  
	Konda discloses:
a control method executed by a server from among a plurality of servers that manage transactions of a token using a plurality of distributed ledgers and each manage one or more distributed ledgers from among the plurality of distributed ledgers, the control method comprising (See at least Paragraphs [0019], [0031], [0039], [0077], [0114], [0033] and Figure 1): 
receiving application information including a scheduled date and time of a transaction by a first user, from a terminal operated by the first user (See at least Paragraphs [0033], [0036], [0045], [0047], [0049] and Figures 1, 2); 
calculating, with reference to a first distributed ledger managed by the server, a fee based on a transaction by the first user recorded in the first distributed ledger before the scheduled date and time included in the application information received (See at least Paragraphs [0033], [0035], [0057], [0068], [0088]-[0090] and Figures 1, 2, 4A);
 transmitting fee information including the fee calculated, to the terminal (See at least Paragraphs [0033], [0047] and Figures 1, 2); 
receiving, from the terminal, first transaction data including a first token quantity indicating a quantity of the token for the transaction scheduled, transferring the first transaction data received to a plurality of other servers different from the server from among the plurality of servers, and storing a first block including the first transaction data in the first distributed ledger (See at least Paragraphs [0033], [0036], [0045], [0047], [0049], [0083] and Figures 1, 2); and 
receiving, from the terminal, second transaction data including a second token quantity indicating a quantity of the token for the fee, transferring the second transaction data received to the plurality of other servers, and storing a second block including the second transaction data in the first distributed ledger (See at least Paragraphs [0033], [0036], [0045], [0047], [0049], [0083] and Figures 1, 2).

Claim 2 –  
	Konda discloses the control method according to claim 1, as shown above.
	Konda further discloses:
wherein the application information is third transaction data including the scheduled date and time, the plurality of distributed ledgers each include contract code for calculating the fee based on the third transaction data, and the calculating includes calculating the fee by executing the contract code included in the first distributed ledger, when the third transaction data is received (See at least Paragraphs [0033], [0035], [0043] [0057], [0068], [0088]-[0090] and Figures 1, 2, 4A).
 
Claim 3 –  
	Konda discloses the control method according to claim 1, as shown above.
	Konda further discloses:
wherein the storing of the first block includes executing a consensus algorithm together with the plurality of other servers and storing the first block in the first distributed ledger, and the storing of the second block includes executing the consensus algorithm together with the plurality of other servers and storing the second block in the first distributed ledger (See at least Paragraphs [0034], [0035], [0041] and Figures 1, 2).

Claim 4 –  
	Konda discloses the control method according to claim 1, as shown above.
	Konda further discloses:
wherein the calculating includes calculating the fee to increase with an increase in a balance of the token of the first user in the first distributed ledger (See at least Paragraphs [0033], [0035], [0057], [0068], [0088]-[0090] and Figures 1, 2, 4A).

Claim 5 –  
	Konda discloses the control method according to claim 1, as shown above.
	Konda further discloses:
wherein the calculating includes calculating the fee to increase with an increase in an elapsed time from a timing of a last transaction by the first user in the first distributed ledger (See at least Paragraphs [0033], [0035], [0057], [0068], [0088]-[0090] and Figures 1, 2, 4A).

Claim 6 –  
	Konda discloses the control method according to claim 1, as shown above.
	Konda further discloses:
wherein the calculating includes calculating the fee to increase with a decrease in an average of a transaction volume per unit time of transactions by the first user in the first distributed ledger within a predetermined period up to a current time (See at least Paragraphs [0033], [0035], [0057], [0068], [0088]-[0090] and Figures 1, 2, 4A).
 
Claim 7 –  
	Konda discloses the control method according to claim 1, as shown above.
	Konda further discloses:
wherein the fee information is information for displaying the fee on a display of the terminal (See at least Paragraphs [0083], [0099] and Figures 1, 2, 4K).

Claim 8 –  
	Konda discloses the control method according to claim 1, as shown above.
	Konda further discloses:
wherein the token includes a plurality of types of tokens, the first distributed ledger includes a plurality of different sub-distributed ledgers each for a different one of the plurality of types of tokens, the calculating includes calculating a plurality of fees each for the different one of the plurality of types of tokens, based on a transaction by the first user recorded in the plurality of different sub-distributed ledgers before the scheduled date and time included in the application information, and the transmitting includes transmitting, as the fee information, information including the plurality of fees calculated, to the terminal (See at least Paragraphs [0033], [0035], [0047], [0057], [0068], [0088]-[0090] and Figures 1, 2, 4A).

Claim 9 –  
	Konda discloses the control method according to claim 8, as shown above.
	Konda further discloses:
wherein the fee information is information for displaying each of the plurality of fees for the different one of the plurality of types of tokens, on a display of the terminal (See at least Paragraphs [0083], [0099] and Figures 1, 2, 4K).

Claim 10 –  
	Konda discloses the control method according to claim 1, as shown above.
	Konda further discloses:
wherein the fee information includes inquiry information for inquiring of the first user whether to agree to the fee included in the fee information (See at least Paragraphs [0025], [0033], [0036], [0045], [0047], [0049], [0052] and Figures 1, 2).

Claim 11 –  
	Konda discloses:
a server from among a plurality of servers that manage transactions of a token using a plurality of distributed ledgers and each manage one or more distributed ledgers from among the plurality of distributed ledgers, the server comprising (See at least Paragraphs [0019], [0031], [0039], [0077], [0114], [0033] and Figure 1): 
a manager that manages a first distributed ledger from among the plurality of distributed ledgers (See at least Paragraphs [0019], [0020]-[0029] and Figure 1); 
a receiver that receives, from a terminal operated by a first user, application information including a scheduled date and time of a transaction by the first user, first transaction data including a first token quantity indicating a quantity of the token for the transaction scheduled, and second transaction data including a second token quantity indicating a quantity of the token for a fee (See at least Paragraphs [0033], [0036], [0045], [0047], [0049] and Figures 1, 2); 
a calculator that calculates, with reference to the first distributed ledger in the manager, the fee based on a transaction by the first user recorded in the first distributed ledger before the scheduled date and time included in the application information received (See at least Paragraphs [0033], [0035], [0057], [0068], [0088]-[0090] and Figures 1, 2, 4A); and 
a transmitter that transmits fee information including the fee calculated, to the terminal, wherein when the receiver receives the first transaction data, the transmitter transfers the first transaction data received to a plurality of other servers different from the server from among the plurality of servers, and the manager records a first block including the first transaction data in the first distributed ledger, and when the receiver receives the second transaction data, the transmitter transfers the second transaction data received to the plurality of other servers, and the manager records a second block including the second transaction data in the first distributed ledger (See at least Paragraphs [0033], [0036], [0045], [0047], [0049], [0083] and Figures 1, 2).

Claim 12 –  
	Konda discloses:
a non-transitory computer-readable recording medium having a program recorded thereon for causing a computer to execute the control method according to claim 1 … Examiner notes claim 1 recites: a control method executed by a server from among a plurality of servers that manage transactions of a token using a plurality of distributed ledgers and each manage one or more distributed ledgers from among the plurality of distributed ledgers, the control method comprising (See at least Paragraphs [0019], [0031], [0039], [0077], [0114], [0033] and Figure 1): 
receiving application information including a scheduled date and time of a transaction by a first user, from a terminal operated by the first user (See at least Paragraphs [0033], [0036], [0045], [0047], [0049] and Figures 1, 2); 
calculating, with reference to a first distributed ledger managed by the server, a fee based on a transaction by the first user recorded in the first distributed ledger before the scheduled date and time included in the application information received (See at least Paragraphs [0033], [0035], [0057], [0068], [0088]-[0090] and Figures 1, 2, 4A);
 transmitting fee information including the fee calculated, to the terminal (See at least Paragraphs [0033], [0047] and Figures 1, 2); 
receiving, from the terminal, first transaction data including a first token quantity indicating a quantity of the token for the transaction scheduled, transferring the first transaction data received to a plurality of other servers different from the server from among the plurality of servers, and storing a first block including the first transaction data in the first distributed ledger (See at least Paragraphs [0033], [0036], [0045], [0047], [0049], [0083] and Figures 1, 2); and 
receiving, from the terminal, second transaction data including a second token quantity indicating a quantity of the token for the fee, transferring the second transaction data received to the plurality of other servers, and storing a second block including the second transaction data in the first distributed ledger (See at least Paragraphs [0033], [0036], [0045], [0047], [0049], [0083] and Figures 1, 2).

Conclusion
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	Chapman et al. (U.S. Pub. No. 2018/0225660) teach systems and methods for issuing and tracking digital tokens within distributed network codes.
	Revankar et al. (U.S. Patent No. 10,880,074) teach smart contract platform for generating and customizing smart contracts.
	Mercuri et al. (U.S. Pub. No. 2019/0013933) teach blockchain object deployment and synchronization across blockchains.
12.     	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
13.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/LIZ P NGUYEN/
Examiner, Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696